Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 37 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2018/0124744) (“Xue”) in view of Lee et al. (US 2017/0105166) (“Lee”) in view of Zhou et al. (US 2019/0222288) (“Zhou”).
For claims 37 and 42; Xue discloses:  receiving circuitry configured to receive a master information block ( MIB) indicating an offset which represents a number of subcarriers between (a) a first subcarrier corresponding to a specific frequency position and (b) a second subcarrier corresponding to a frequency position of a synchronization signal; and processing circuitry configured to determine the number of subcarriers on a basis of the MIB (paragraph 139:  the offset between the center frequency of synchronization signals and the carrier center frequency can be indicated in the MIB. Together with the system bandwidth information, the frequency resources occupied by the carrier can be obtained. The frequency offset or difference between the center frequency of synchronization signals and the carrier center frequency can be indicated in the MIB or SIB).
Xue does not expressly disclose, but Lee from similar fields of endeavor teaches:  determine a sub-band within a given carrier on a basis of (a) a starting PRB index, (b) a length of the sub-band in number of PRBs (paragraph 145:  the set of PRBs may be N PRBs, such as a consecutive N PRBs, and the starting PRB number (or another identifier of the location of the PRB set) may be determined as a function of at least one of physical cell ID, system bandwidth, subframe number, radio frame number, and/or a selection parameter. The selection parameter may be provided in the MIB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Lee in the communication system as described by Xue.  The motivation is to improve NB-IOT support.
Xue does not expressly disclose, but Zhou from similar fields of endeavor teaches:  a value of an offset; the value being represented by a number of subcarriers (paragraph 651:  information about a time-frequency position used by the synchronization signal, for example, an offset of a slot or a subframe or an OFDM symbol of the synchronization signal transmitted on the resource element group in a transmission period of the synchronization signal, or an offset of a subcarrier).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Zhou in the communication system as described by Xue.  The motivation is to improve NB-IOT support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hapsari et al. (US 2020/0045671); Hapsari discloses PRB indices as offsets from a predefined frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466